Citation Nr: 1030101	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
service connection for a right wrist disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 
1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which determined that new and material evidence 
had not been received to reopen service connection for a right 
wrist disorder (characterized as a right wrist injury) and also 
denied service connection for a left shoulder disorder.  A 
videoconference Board hearing was held before the undersigned 
Acting Veterans Law Judge in June 2010, and a copy of the hearing 
transcript has been added to the claims file.

The Board observes that, in a March 1995 rating decision, the RO 
denied the Veteran's claim of service connection for a right 
wrist disorder (characterized as a right wrist injury).  The 
Veteran did not appeal this decision, and it became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009). 

In January 2005, the Veteran submitted a claim to reopen service 
connection for a right wrist disorder.  In the September 2005 
rating decision on appeal, the RO found that new and material 
evidence had not been received, and denied reopening of the 
claim.  The Board does not have jurisdiction to consider a claim 
that has been adjudicated previously unless new and material 
evidence is received.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, the issue of whether new and material 
evidence has been received to reopen service connection for a 
right wrist disorder is as stated on the title page.  Regardless 
of the RO's actions (denial of reopening), the Board must make 
its own determination as to whether new and material evidence has 
been received to reopen service connection for a right wrist 
disability.  The Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will be explained below, new and material evidence has been 
received sufficient to reopen service connection for a right 
wrist disorder.  Additional development is necessary prior to the 
adjudication of this reopened claim on the merits.  The issues of 
entitlement to service connection for a right wrist disability 
and for a left shoulder disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's claim for a right wrist disorder was denied 
previously by the RO in a March 1995 decision, which found that 
there was no in-service right wrist injury, no current 
disability, and no relationship to service. 

2.  The March 1995 RO decision was not appealed.

3.  Relevant evidence submitted since the March 1995 RO decision 
is new in that it has not been previously considered and it is 
material in that it relates to unestablished facts of in-service 
right wrist injury, current disability, and relationship to 
service that are necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 1995 RO decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received to reopen service 
connection for a right wrist disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify the Veteran of information and evidence necessary 
to substantiate the claim and redefined its duty to assist him in 
obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  
With respect to the Veteran's application to reopen service 
connection claim for a right wrist disorder, given the Board's 
favorable decision to reopen this claim, VA's compliance with the 
VCAA need not be addressed in the context of this jurisdictional 
issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92. 

The Veteran contends that new and material evidence has been 
received sufficient to reopen service connection for a right 
wrist disorder.  The Veteran specifically contends that his 
current right wrist disorder is related to an in-service injury 
incurred when he slipped and fell down from a stepladder while 
working on an aircraft on the flight line at an airbase in Adak, 
Alaska, during active service.  He also contends that he has 
submitted new and material evidence which relates his current 
right wrist disorder to active service.  

In March 1995, the RO denied service connection for a right wrist 
disorder, finding that there was no in-service right wrist 
injury, no current disability, and no relationship to service, 
including because of lack of continuity of symptomatology.  The 
RO reasoned in this decision that, although the Veteran contended 
that he had injured his right wrist during active service, his 
service treatment records showed no diagnosis of or treatment for 
a right wrist injury at any time during active service.  The 
rating decision also reasoned that the Veteran also had full 
strength and range of motion in his right wrist on VA 
examination.  The RO further noted that the Veteran had not 
reported being treated for his claimed right wrist disability 
until 1971, approximately two years after his separation from 
service in 1969.  The Veteran did not appeal this decision, and 
it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The claim of service connection for a right wrist disorder may be 
reopened if new and material evidence is received.  In this case, 
on a VA Form 21-526 which was date stamped as received by the RO 
on January 31, 2005, the Veteran filed his application to reopen 
service connection for a right wrist disorder.  

New and material evidence is defined by regulation.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

New evidence received since the March 1995 RO decision consists 
of additional post-service VA and private treatment records, lay 
statements concerning the Veteran's alleged in-service right 
wrist injury, and the Veteran's testimony.  The Veteran testified 
that he had injured his right wrist during active service when he 
fell from a stepladder while servicing a jet on the flight line 
in Adak, Alaska.  He testified that a fellow service member had 
driven him from the flight line to the infirmary where he was 
treated for his right wrist injury.  He also testified that he 
had experienced right wrist symptoms continuously since active 
service, and that his private treating physician had related this 
claimed disorder to active service.  This testimony is presumed 
credible for the limited purpose of reopening a claim.  See 
Justus, 3 Vet. App. at 513.  This testimony addresses 
unestablished facts that are necessary to substantiate the claim, 
namely, in-service right wrist injury, 


current disability, and relationship to service (by continuity of 
symptomatology).  Accordingly, the claim of service connection 
for a right wrist disorder is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

As new and material evidence has been received, service 
connection for a right wrist disorder is reopened; to this extent 
only, the appeal is granted.


REMAND

The Board has found that new and material evidence has been 
received to reopen service connection for a right wrist disorder.  
The Veteran also has contended that he incurred a current left 
shoulder disorder during active service.  As stated in the 
Introduction, additional development is necessary before these 
claims can be adjudicated on the merits.  Because the Veteran's 
reopened service connection claim for a right wrist disorder is 
being remanded to the RO/AMC for additional development, the 
Board finds that appropriate VCAA notice should be issued on this 
claim.

The Veteran contends that he incurred his current right wrist and 
left shoulder disorders as a result of his in-service fall from a 
stepladder while on the flight line in Adak, Alaska.  Despite the 
fact that the Veteran's service treatment records do not show 
that he was treated for a right wrist disorder in service, he has 
provided competent testimony regarding an in-service right wrist 
injury and the continuation of such symptoms after his separation 
from service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The Veteran's service treatment records show that, in 
November 1968, he was treated for a complaint of aching shoulder 
and reported that he had dislocated his left shoulder in 1966 
prior to active service.  

The Veteran is not competent to relate any currently diagnosed 
right wrist or left shoulder disorder to his in-service symptoms.  
The Board finds that, on remand, the Veteran should be scheduled 
for appropriate VA examination(s) which addresses the contended 
causal relationship between his current right wrist and/or left 
shoulder disorders and active service.  This examination also 
should address whether the Veteran's left shoulder disability 
existed prior to service and to what extent it was aggravated (or 
permanently worsened) as a result of such service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask him to identify all VA 
and non-VA clinicians who have treated him 
for a right wrist disorder and/or a left 
shoulder disorder since his separation from 
active service in November 1969.  Obtain all 
VA treatment records that have not been 
obtained already.  Once signed releases are 
obtained from the Veteran, obtain any private 
treatment records that have not been obtained 
already.  A copy of any response, to include 
a negative reply and any records obtained, 
should be included in the claims file.

2.  Then, schedule the Veteran for an 
examination to determine the nature and 
etiology of his right wrist disorder and his 
left shoulder disorder.  The relevant 
documents in the claims file should be 
provided to the examiner for review.  The 
examiner should obtain a complete medical 
history from the Veteran, if possible.  The 
examiner also should be asked to identify all 
of the Veteran's current right wrist and left 
shoulder disorders, if possible.  Based on a 
review of the history and the results of the 
Veteran's physical examination, the examiner 
should provide an opinion whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that any current right 
wrist disability and/or any left shoulder 
disability is related to active service or 
any incident of service, including the fall 
from a stepladder while working on the flight 
line.  The examiner further should be asked 
to opine whether any left shoulder disorder 
existed prior to service and, if so, whether 
such pre-existing disability was aggravated 
(or permanently worsened) by active service 
or any incident of service, including the 
fall from a stepladder while working on the 
flight line.  A complete rationale should be 
provided for any opinion expressed.

3.  Thereafter, readjudicate the issues of 
service connection for a right wrist disorder 
and for a left shoulder disorder.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


